PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE at 1 P.M. PST January 26, 2010 Plantronics Announces Third Quarter Fiscal 2010 Results Results Exceed Guidance; Company Achieves Targeted Gross & Operating Margins SANTA CRUZ, CA – January 26, 2010 - Plantronics, Inc. (NYSE: PLT) today announced third quarter fiscal 2010 net revenues of $165.9 million compared with $152.6 million in the third quarter of fiscal 2009. Net revenues were above the previously provided guidance of $155 million to $160 million.Plantronics' GAAP diluted earnings per share from continuing operations were $0.47 in the third quarter of fiscal 2010, compared with diluted earnings per share from continuing operations of $0.13 in the same quarter of the prior year. Non-GAAP diluted earnings per share from continuing operations for the third quarter of fiscal 2010 were $0.50 compared with $0.14 in the third quarter of fiscal 2009 and were greater than the previously provided non-GAAP guidance of $0.38 to $0.42.The difference between GAAP and non-GAAP earnings per share from continuing operations for the third quarter of fiscal 2010 includes stock-based compensation charges, purchase accounting amortization and restructuring and other related charges, all net of associated tax benefits along with the release of $1.2 million in tax reserves. The Company completed the sale of Altec Lansing, its Audio Entertainment Group (“AEG”) segment, effective as of December 1, 2009.All results of operations related to AEG including the loss on the sale are classified as discontinued operations for all periods presented. Plantronics also announced that its Board of Directors declared a quarterly dividend of $0.05 per share. The dividend is payable on March 10, 2010 to stockholders of record at the close of business on February 19, 2010. “Revenues were above expectations as we experienced better than expected demand in our Office & Contact Center product group, including Unified Communications solutions,” stated Ken Kannappan, President & CEO. “Our margins improved as the result of prior cost reduction efforts combined with higher revenues.” Business Results (Non-GAAP from Continuing Operations) Comparisons are to the Same Quarter in the Prior Year Third quarter fiscal 2010 net revenues of $165.9 million increased 9% compared with $152.6 million in the prior year quarter.Improved economic conditions led to increases in net revenues both year over year and sequentially in Office and Contact Center, Mobile, and Gaming & Computer Audio, while revenues from the Clarity group declined compared with the same quarter of the prior year.Geographically, all regions grew year over year and sequentially, except for EMEA which declined year over year but grew by 34% from the previous quarter. Office and Contact Center net revenues were $103.1 million, an increase of 1% from $101.7 million in the third quarter of fiscal 2009 and a sequential increase of 10% from $93.5 million in the second quarter of fiscal 2010.Mobile headset net revenues were $47.0 million, an increase of 30% from the year ago quarter of $36.0 million, and a sequential increase of 35% from $34.7 million. Gross margin in the third quarter of fiscal 2010 was 48.9% compared with 40.1% in the third quarter of the prior year and 48.7% in the second quarter of fiscal 2010. The increase in the current quarter as compared to the same period in the prior year is primarily driven by the improved Bluetooth profitability as a result of outsourcing our manufacturing in fiscal 2010.The sequential improvement was primarily driven by an improved product mix. Operating expenses declined by 6% from $52.2 million in the prior year quarter to $49.2 million in the current quarter.Operating income in the current quarter was $31.8 million compared with guidance of $26 million to $29 million, resulting in an operating margin of 19.2% as compared to operating income of $9.0 million and an operating margin of 5.9% in the prior year quarter. Business Outlook The following statements are based on our current expectations and many of these statements are forward-looking.Actual results are subject to a variety of risks and uncertainties and may differ materially from our expectations. Plantronics has a “book and ship” business model whereby it ships most orders to customers within 48 hours of its receipt of those orders and, therefore, the level of backlog does not provide reliable visibility into potential future revenues.The Company’s business is inherently difficult to forecast, and there can be no assurance that the incoming orders it expects to receive over the balance of the quarter will materialize.With continuing uncertainty resulting from the global economic conditions, the Company’s business remains difficult to forecast.In addition, our incoming order rate tends to be low during the last two weeks of December and the first half of January and then rises significantly into February and March.This pattern may be affected due to uncertainty of the strength of the economic recovery.We have experienced a slow start to this quarter and we therefore must realize an increased incoming order flow for the balance of the quarter in order to achieve the revenue range we are projecting. Net revenues in the fourth quarter of fiscal 2010 are expected to be lower than the third quarter of fiscal 2010 and higher than the fourth quarter of fiscal Subject to the foregoing, we are currently expecting the following range of financial results for continuing operations for the fourth quarter of fiscal 2010: · Net revenues of $150 million - $155 million; · Non-GAAP operating income of $27 million to $30 million; · Non-GAAP earnings per share of $0.40 - $0.44; · Non-GAAP tax rate to be approximately 26%; · GAAP earnings per share of $0.35 to If these results are achieved, the performance compared with fourth quarter of fiscal 2009 would be revenue growth of approximately 17% to 21%. Plantronics does not intend to update these targets during the quarter or to report on its progress toward these targets.Plantronics will not comment on these targets to analysts or investors except by its next press release announcing its fourth quarter fiscal 2010 results or by other public disclosure.Any statements by persons outside Plantronics speculating on the progress of the fourth quarter fiscal 2010 will not be based on internal Company information and should be assessed accordingly by investors. - 4 - Conference Call Scheduled to Discuss Actual Financial Results Plantronics has scheduled a conference call to discuss third quarter fiscal 2010 results.The conference call will take place Tuesday, January 26th at 2:00 PM (PST).All interested investors and potential investors in Plantronics stock are invited to participate.To listen to the call, please dial in five to ten minutes prior to the scheduled starting time and refer to the "Plantronics Conference Call." Participants from North
